Case 2:21-cv-00001-JAW Document 28 Filed 06/09/21 Page 1 of 3                     PageID #: 127




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

In the Matter of the Complaint of              )
                                               )
BOAT AARON & MELISSA, INC., as owner of )                    Civil Action No.: 2:21-CV-001-JAW
the F/V EMMY ROSE (O.N. 909149), a 80’ fishing )
vessel, for Exoneration From, or Limitation of )             IN ADMIRALTY
Liability.                                     )

                                    JOINT STATUS REPORT

       Now comes the Plaintiff, Boat Aaron & Melissa, Inc., as Owner of F/V EMMY ROSE

(O.N. 909149), and the Claimants, Jeffrey Matthews, Jr. as Personal Representative of the Estate

of Jeffrey Mathews, Sr., deceased, Ann Preble as Personal Representative of the Estate of Robert

Blethen, Jr., Deceased, Ashley Gross as the Representative of the Estate of Michael John Proper,

Jr., and Jennifer Ward and Matthew Ward, Personal Representatives of the Estate of Ethan

Matthew Ward in the above entitled action, by and through their respective undersigned counsel

to provide the Court with a Status Report.

1.     The Personal Representatives of all the decedents have just recently been finalized. The

parties can now move forward to finalize agreements on how to proceed.

2.     Plaintiff has provided a global settlement offer whereby the Plaintiff’s protection and

indemnity insurance policy limits would be tendered to the Court in exchange for a full release

and, to the extent applicable, Court approval of the minors’ settlements.

3.     The Personal Representatives are still conceptually on board with this tender.

4.     The Personal Representatives intend to ask the Court to make a determination as to

allocation of the proceeds, perhaps through the use of a Magistrate Judge.

5.     The Parties request a status conference with the Court for the purpose of outlining a

schedule to move this global settlement forward.
Case 2:21-cv-00001-JAW Document 28 Filed 06/09/21 Page 2 of 3        PageID #: 128




Respectfully submitted,                 Respectfully submitted
Boat Aaron & Melissa, Inc.,             By the Claimants, Jennifer Ward and
By its counsel,                         Matthew Ward, Personal Representatives of
                                        The Estate of Ethan Matthew Ward,

/s/David S. Smith                       /s/Carolyn M. Latti
David S. Smith, Esq.                    Carolyn M. Latti
BBO No.: 634865                         BBO No.: 567394
FARRELL SMITH O’CONNELL                 David F. Anderson
Aarsheim Aprans, LLP                    BBO No.; 567994
27 Congress Street, Suite 109           Latti & Anderson LLP
Salem, Massachusetts 01970              30-31 Union Wharf
978-744-8918 (Tel)                      Boston, MA 02109
978-666-0383 (Fax)                      (617) 523-1000


Respectfully submitted                  Respectfully submitted
By the Claimant, Ashley Gross,          By Claimant Jeffrey Matthews Jr.
As the Representative of the            As the Representative of as Personal
Michael John Proper, Jr.,               Representative of the Estate of Jeffrey
                                        Mathews, Sr.


/s/Joseph M. Orlando                    /s/ R. Terrance Duddy
Joseph M. Orlando, Jr.                  R. Terrance Duddy
BBO No.: 680995                         Stephen W. Koerting
Brian S. McCormick                      Kelly, Remmel & Zimmerman
Orlando & Associates, P.C.              53 Exchange Street
1 Western Avenue                        Portland, ME 04101
Gloucester, MA 01930                    (207) 775-1020
(978) 283-8100
Case 2:21-cv-00001-JAW Document 28 Filed 06/09/21 Page 3 of 3                    PageID #: 129




Respectfully submitted,
Ann Preble as Personal Representative
Of the Estate of Robert Blethen, Jr.,


/s/Dov Sacks
Dov Sacks
ME Bar No. 5500
Berman & Simmons, P.A.
P.O. Box 961
Lewiston, ME 04243-0961
(207) 784-3576


                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the within document was filed on June 9, 2021 through
the E-Filing system and will be sent electronically to counsel who are registered participants
identified on the Notice of Electronic Filing.

                                                    “/s/ David S. Smith”
                                                    David S. Smith
